Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 23, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141826                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 141826
                                                                   COA: 289067
                                                                   Wayne CC: 08-008157-FH
  ALSTAIR ALEXANDER RICHARDSON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 10, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, there being no
  majority in favor of granting leave to appeal or taking other action.

          CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would remand this case to the
  trial court for resentencing.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 23, 2011                      _________________________________________
           p0316                                                              Clerk